Title: Fernagus De Gelone to Thomas Jefferson, 8 May 1817
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York
8. May 1817.
          
          I directed to you per mail accordingly to your order, two days ago, a copy of Euclide par Peyrard. the price is two dollars—and fifty cents. I enclosed my late catalogues.
          
            I am most respectfully Sir Your most obedient humble Servant
            J: Louis Fernagus De Gelone
          
        